DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
 Claim 2 recites ii) a business or personal distinction associated with the destination …. “with the destination” lacks antecedent basis. 
Claim 6 recites “… based at least in part on the context classification and the destination;” “context classification” and “destination” lack antecedent basis,
Claim 7 recites “… transaction amount inputs associated with the context classification …” “context classification” lacks antecedent basis.
Claim 8 recites “… data field associated with the context classification …” “context classification” lacks antecedent basis.
Claims 9, 10, 19 and 20 recite “… predetermined amount of time after detection the one or more potential errors”. It appears “of” is missing after “detection” and the sentence should recite “… predetermined amount of time after detection of the one or more potential errors”.
Claim 11 recites “… input segment based at least in part on the context classification;”  “context classification” lacks antecedent basis.
Claim 12 recites ii) a business or personal distinction associated with the destination …. “  destination” lacks antecedent basis. It appears applicant meant “electronic destination”.
Claim 16 recites “… at least in part on the context classification and the destination;” “context classification” and “destination” lack antecedent basis.
Claim 17 recites “… inputs associated with the context classification of the at least one input segment”. “context classification” lacks antecedent basis.
Claim 18 recites “… inputs to the data field associated with the context classification of the at least one input segment”. “context classification” lacks antecedent basis.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 11 are rejected on the ground of nonstatutory double patenting over claims 1, 11 of U. S. Patent No. 11,112,909 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1. Instant Application (17/406985)   A method comprising: receiving, by at least one processor, at least one input segment into a software application of a user computing device from a character input component of the user computing device; 





determining, by the at least one processor, one or more potential errors in the at least one input segment; 



















utilizing, by the at least one processor, an error characterization machine learning model to determine an error type classification and an error severity score associated with each potential error of the one or more potential errors; 

determining, by the at least one processor, a haptic feedback pattern for the one or more potential errors based at least in part on the error type classification and the error severity score of each potential error of the one or more potential errors; 







determining, by the at least one processor, a haptic event latency associated with a delay for triggering the haptic feedback pattern after each potential error based at least in part on the error type classification and the error severity score of each potential error of the one or more potential errors; and 

causing, by the at least one processor, a vibration motor of the user computing device to produce the haptic feedback pattern after the haptic event latency for each potential error. 

Claim 11. Instant Application (17/406985) A system comprising: 
a context identification model engine; an error characterization model engine; 
a haptic feedback engine; and at least one processor in communication with a non-transitory computer readable medium having software instructions stored thereon, wherein the at least one processor is configured to, upon execution of the software instructions, perform steps to: 

control the context identification model engine to: 

receive at least one input segment into a software application of a user computing device from a character input component of the user computing device; 

wherein the at least one input segment is to be communicated by the software application, via the user computing device to an electronic destination; 







and control the error characterization model engine to: 









determine one or more potential errors in the at least one input segment based at least in part on the context classification; and 

utilize an error characterization machine learning model to determine an error type classification and an error severity score associated with each potential error of the one or more potential errors; control the haptic feedback engine to: 

determine a haptic feedback pattern for each potential error of the one or more potential errors based at least in part on the error type classification and the error severity score of each potential error of the one or more potential errors; 







determine a haptic event latency associated with a delay for triggering the haptic feedback pattern after each potential error based at least in part on the error type classification and the error severity score of each potential error of the one or more potential errors; and 

cause a vibration motor of the user computing device to produce the haptic feedback pattern after the haptic event latency for each potential error.
Claim 1. (US Patent No. 11,112,909)  
1. A method comprising: 
receiving, by at least one processor, at least one input segment into a software application of a user computing device from a character input component of the user computing device; 

wherein the at least one input segment is to be communicated by the software application, via the user computing device to an electronic destination; 
determining, by the at least one processor, an electronic destination associated with the at least one input segment; 
wherein the electronic destination comprises: 
i) an identifier of at least one individual, ii) an identifier of at least one organization, or iii) a combination thereof; 

utilizing, by the at least one processor, a context identification model to predict a context parameter representing a context classification of the at least one input segment based at least in part on the software application and the electronic destination; 

determining, by the at least one processor, one or more potential errors in the at least one input segment based at least in part on the context classification; 
utilizing, by the at least one processor, an error characterization machine learning model to determine an error type classification and an error severity score associated with each potential error of the one or more potential errors; 

determining, by the at least one processor, a haptic feedback pattern for each potential error of the one or more potential errors based at least in part on the error type classification and the error severity score of each potential error of the one or more potential errors; 

wherein the haptic feedback pattern defines at least one of: i) a haptic event duration, ii) a haptic event amplitude, iii) a haptic event pulse pattern, or iv) combinations thereof; 

determining, by the at least one processor, a haptic event latency associated with a delay for triggering the haptic feedback pattern after each potential error based at least in part on the error type classification and the error severity score of each potential error of the one or more potential errors; and 

causing, by the at least one processor, a vibration motor of the user computing device to produce the haptic feedback pattern after the haptic event latency for each potential error. 

Claim 11. (US Patent No. 11,112,909) A system comprising: 
a context identification model engine; an error characterization model engine; 
a haptic feedback engine; and at least one processor in communication with a non-transitory computer readable medium having software instructions stored thereon, wherein the at least one processor is configured to, upon execution of the software instructions, perform steps to: 

control the context identification model engine to: 

receive at least one input segment into a software application of a user computing device from a character input component of the user computing device; 

wherein the at least one input segment is to be communicated by the software application, via the user computing device to an electronic destination; and 

determine an electronic destination associated with the input segments; wherein the electronic destination comprises: i) an identifier of at least one individual, ii) an identifier of at least one organization, or iii) a combination thereof; 
control the error characterization model engine to: 

utilize a context identification model to predict a context parameter representing a context classification of the at least one input segment based at least in part on the software application and the electronic destination; 

determine one or more potential errors in the at least one input segment based at least in part on the context classification; and 

utilize an error characterization machine learning model to determine an error type classification and an error severity score associated with each potential error of the one or more potential errors; control the haptic feedback engine to: 

determine a haptic feedback pattern for each potential error of the one or more potential errors based at least in part on the error type classification and the error severity score of each potential error of the one or more potential errors; 

wherein the haptic feedback pattern defines at least one of: i) a haptic event duration, ii) a haptic event amplitude, iii) a haptic event pulse pattern, or iv) combinations thereof; 

determine a haptic event latency associated with a delay for triggering the haptic feedback pattern after each potential error based at least in part on the error type classification and the error severity score of each potential error of the one or more potential errors; and 

cause a vibration motor of the user computing device to produce the haptic feedback pattern after the haptic event latency for each potential error.


	Thus, the claims being examined are merely broader than the claim patented before, and therefore the claims are not patentably distinct (See In re Goodman).
Dependent claims 2-10 and 12-20 similarly are rejected over claims 2-10 and 12-20 of the U.S.  Patent 11,112,909.  


Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173